DURHAM, Justice:
Plaintiff filed a personal injury action against three defendants. Peter Kiewit & *1203Sons, one of the original defendants, filed a third-party claim against Rick Jensen Construction, Inc. (respondent). Plaintiff and the original defendants settled the case pri- or to trial; plaintiff then sued respondent directly. The trial court granted respondent’s motion for judgment on the pleadings and dismissed plaintiffs suit. We reverse.
Plaintiff suffered injuries in a one-vehicle accident on October 4, 1979, near a construction zone on Interstate 80. Plaintiffs injury occurred when the highway pavement dropped 6 to 12 inches to another layer of pavement. There were no warnings of a sudden drop in the pavement. The jolt to plaintiffs vehicle resulted in a back injury to plaintiff.
In the original lawsuit, plaintiff named as defendants the Transportation Department of the State of Utah, Peter Kiewit & Sons, Inc., and Freightliner Corporation. Peter Kiewit & Sons filed a third-party complaint against respondent, alleging that Peter Kiewit & Sons, Inc., was entitled to contribution and indemnification from respondent.
Respondent participated in discovery, which established respondent’s participation in the paving at the time of plaintiff’s injury. Plaintiff had access to this information, but never amended her complaint to name respondent as a defendant. Plaintiff asserts that respondent did not participate in settlement negotiations and refused to stipulate to becoming a defendant in the original action. Respondent disputes this statement, alleging that respondent participated in the presettlement hearing on September 27, 1982.
On July 15,1983, three days before trial, the original parties stipulated to dismissal. The trial court dismissed plaintiff’s complaint “with prejudice and upon the merits.” An additional stipulation between defendants and respondent resulted in an order dismissing without prejudice cross-claims, counterclaims, and the third-party complaint. Plaintiff then filed suit against respondent; the trial court granted respondent’s motion for judgment on the pleadings, apparently on the basis that the settlement of the initial action barred the subsequent action.
In Schaer v. Utah Department of Transportation, 657 P.2d 1337 (Utah 1983), we discussed the elements essential to the application of claim preclusion or res judicata:
In order for res judicata to apply, both suits must involve the same parties or their privies and also the same cause of action; and this precludes the relitigation of all issues that could have been litigated as well as those that were, in fact, litigated in the prior action....
Id. at 1340 (quoting Searle Brothers v. Searle, 588 P.2d 689, 690 (Utah 1978) (citations omitted)). In this case, the subsequent suit involved a different party; therefore, the doctrine of res judicata cannot apply to this case.
Respondent argues that it was a party to the original suit. Presumably, respondent relies on his status as a third-party defendant to support this proposition. This does not, however, make him a party to the original suit. The purpose of the “identical parties” requirement is to prevent one party from suing the same party in successive suits for claims that were or should have been brought in a single action, thus ensuring a single adjudication of the rights and obligations of the parties.
In this case, no adjudication of the rights and obligations running between plaintiff and respondent has occurred. The settlements only disposed of the suits between plaintiff and the original three defendants and between defendant Peter Kiewit & Sons and respondent. Although res judicata restricts a party to a single adjudication of his rights and obligations with respect to another party, it cannot operate to bar a claim against a different party absent an adjudication of that claim, even if the subsequent action is related to the previous claim.
Respondent argues that res judicata should bar plaintiff’s suit against respondent because plaintiff could have amended her complaint in the original action to join respondent as a defendant. Plaintiff’s fail*1204ure, however, cannot bar the action. See Searle Brothers, 588 P.2d at 692 (failure to exercise the right to intervene in a prior action does not bind a party to the judgment reached in that action). We do note, however, that joining respondent as a defendant in the original action would have saved the parties and the judicial system considerable time and money.
Because the subsequent suit involves different parties, we reverse the trial court’s order dismissing plaintiff’s suit.
STEWART, Associate C.J., and ZIMMERMAN, J., concur.